                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO



  UNITED STATES OF AMERICA,
                                              Case No. 1:90-cr-00041-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  MANUEL CANTU SALINAS,

        Defendant.



                                INTRODUCTION

      Before the Court is Defendant Manuel Cantu Salinas’s unopposed Motion

for Early Termination of Supervised Release (Dkt. 306). For the reasons explained

below, the Court will grant the motion.

                                  DISCUSSION

      In 1992, Salinas was convicted of one count of engaging in a continuing

criminal enterprise to distribute cocaine and two counts of distributing cocaine. He

was sentenced to life imprisonment, but that sentence was reversed because it was

based on an erroneous drug quantity calculation. Mr. Salinas was then sentenced to


MEMORANDUM DECISION AND ORDER - 1
360 months of imprisonment followed by five years of supervised release. Mr.

Salinas’ sentence was again reduced after the November 2104 amendments to the

sentencing guidelines.

      Salinas began serving his five-year term of supervised release on October

30, 2015. His conduct on supervision has been perfect; he has found a steady job;

and he has paid off the entirety of his $14,000 fine. Beginning in September 2016,

the United States Probation Office transferred him to “administrative supervision,”

which means that Mr. Salinas typically just submits a monthly report to the

probation office. Salinas is seeking an early termination of supervised release

because he would like greater freedom to travel with his parents to visit family

living in Texas and Mexico.

      A district court may grant an early termination of a remaining term of

supervised release after one year of supervised release has elapsed and after the

court considers certain factors in 18 U.S.C. § 3553(a), if the defendant’s conduct

and the interests of justice so warrant. 18 U.S.C. § 3583(e)(1). After having

carefully considered these factors, and the facts and circumstances reported in

defendant’s motion, the Court concludes that Mr. Salinas’s conduct and the

interests of justice warrant early release from supervision.




MEMORANDUM DECISION AND ORDER - 2
                                    ORDER

     IT IS ORDERED THAT Defendant’s Motion for Early Termination of

Supervised Release (Dkt. 306) is GRANTED.



                                        DATED: December 20, 2019


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
